Per Cuciam.
The State’s evidence reveals -that Roy Holt’s grocery store at Merry Oaks was broken into on the night of 2 November 1960 and that certain merchandise was stolen therefrom. However, there is no evidence tending to show that the filling station which the defendant Harrington testified that he and the other defendants broke into and robbed was located at Merry Oaks, or that the filling station referred to and Holt’s grocery store were one and the same. Neither did Harrington identify or describe any of the merchandise taken from the filling station or store by him and the other defendants. Furthermore, there is nothing in the State’s evidence to the effect that the breaking and entering and the theft about which the defendant Harrington testified occurred on the night of 2 November 1960.
While the evidence tends to show that the defendants broke into and robbed a filling station somewhere, at sometime, it does not connect the .appellant herein with the breaking and entering and the theft of merchandise from Holt’s grocery store at Merry Oaks on the night of 2 November 1960.
In our opinion, the State’s evidence adduced in the trial below was insufficient to support the verdict returned against the appellant. The defendant Chrisco’s motion for judgment as of nonsuit, interposed at the close of the State’s evidence and renewed at the close of all the evidence, should have been allowed.
Reversed.